CaSe 18-24462 DOC 13 Filed 11/26/18 Page 1 Of 5

UN|TED STATES BANKRUPTCY COURT

D|STR|CT OF IV|ARYLAND
GREENBELT D|V|SlON
|N RE: BCN#: 18-24462
LARRY V|NCENT REED A/K/A LARRY
REED Chapter: 7

Debtor

 

U.S. BANK NAT|ONAL ASSOC|AT|ON, AS
TRUSTEE, SUCCESSOR |N lNTEREST
TO W|LM|NGTON TRUST CO|V|PANY, AS MOT|ON FOR ORDER GRANT|NG REL|EF
TRUSTEE, SUCCESSOR lN |NTEREST FROM AUTCNIATlC STAY
TO BANK OF AIV|ER|CA NAT|ONAL
ASSOC|AT|ON, AS TRUSTEE,
SUCCESSOR BY MERGER TO LASALLE
BANK NAT|ONAL ASSOC|AT|ON, AS
TRUSTEE FOR LEHMAN XS TRUST
IV|ORTGAGE PASS-THROUGH
CERT|F|CATES, SER|ES 2006-20
and its assignees and/or
successors in interest,
iV|ovant/Secured Creditor,

v.
LARRY V|NCENT REED AKA LARRY REED

Debtor

and

Janet M. Nesse
Trustee
Respondents

CON|ES NOW, U.S. Bank Nationa| Association, as Trustee, successor in interest
to Wi|mington Trust Company, as Trustee, successor in interest to Bank of America
Nationa| Association, as Trustee, successor by merger to LaSa||e Bank Nationa|
Association, as Trustee for LEH|V|AN XS TRUST IV|ORTGAGE PASS-THROUGH
CERT|F|CATES, SER|ES 2006-20, its assignees and/or successors in interest, (Movant
herein), by Counse|, alleges as follows:

1. This Court has Jurisdiction over this proceeding pursuant to 28 U.S.C.
Sections 157 and 1334 and 11 U.S.C. 362; Federa| Rule of Bankruptcy Procedure

9014; and Loca| Bankruptcy Rule 4001-1(a), and that this matter is a core proceeding

S&B# 18-278401

CaSe 18-24462 DOC 13 Filed 11/26/18 Page 2 Of 5

2. The above named Debtor(s) filed a Chapter 7 Petition in Bankruptcy with
this Court on October 31, 2018.

3. The l\/lovant is the current payee of a promissory note secured by a Deed
of Trust upon a parcel of real property with the address of 2307 Springbrook Court,
Waldorf, MD 20601 and more particularly described in the Deed of Trust dated
November 16, 2006 and recorded at Book 6131 at Page 641, among the land records of
the County of Charles, Nlaryland:

BEG|NN|NG for the same and being known and designated as lot numbered

Seventy (70) as shown on the plat entitled "Sheet 3 of 3, SECT|ON l|,

LYNBROOK SUBD|V|S|ON", and recorded among the Land Records of

Char|es County in Liber 24 at folio 269.

The improvements thereon being known as No 2307 Spnngbrook Court.

Copies of the Note and Deed of Trust are attached hereto, marked as exhibits A
& B and made a part hereof by reference

4. This lVlovant is informed and believes, and based upon such information

and belief, alleges that title to the subject Property is currently vested in the name of the

 

 

 

 

 

 

 

 

 

 

 

 

Debtor(s).

5. As of November 2, 2018 the estimated outstanding obligations are:
Unpaid Principa| Ba|ance $ 239,618.32
Unpaid, Accrued interest $ 2,498.15
Unco|lected Late Charges $ 0.00
Mortgage insurance Premiums $ 0.00
Taxes and insurance Payments on behalf of Debtor $ 0.00
Other Costs $ 47.861.61
Less: Partia| Payments ($ 0.00)
Minimum Outstanding Oblkg§tions $ 289,978.08
*Breakdown of Other Costs:

-Corporate Advance: $47,861.61
6. The Debtor is in default With regard to payments which have become due

under the terms of the aforementioned note and Deed of Trust.

S&B# 18-278401

CaSe 18-24462 DOC 13 Filed 11/26/18 Page 3 Of 5

As of November 2, 2018 the Debtor is due for:

 

 

 

 

 

 

 

 

Number of From To Month|y Total Missed
Missed Payment Payments
Payments . Amount
3 September 1, 2018 November 1, 2018 $1,426.84 $4,280.52
Atty Fees and Costs: $0.00

 

TotalPayments: $4,280.52

7. The Movant has elected to initiate foreclosure proceedings on the
Property with respect to the subject Deed of Trust, but is prevented by the Automatic
Stay from going fonNard with these proceedings

8. This Movant is informed and believes, and based upon such information
and belief, alleges that absent this Court's Order allowing this Movant to proceed with
the pending foreclosure, Movant's security will be significantly jeopardized and/or
destroyed.

9. Janet lVl. Nesse, has been appointed by this Court as the Chapter 7
Trustee in this instant Bankruptcy proceeding

10. This Movant is informed and believes and, based upon such information
and belief, alleges that the Debtor has little or no equity in the property.

WHEREFORE, Movant prays for an order granting relief from Automatic Stay,

and for such other relief as the Court deem proper.

Dated: November 26, 2018

SHAP|RO & BROWN, LLP
Attorneys for Movant

By: /s/ lV|a|co|m B. Savaqe. |ll
Wi|liam lVl. Savage, Esquire
Federa| l.D. Bar No. 06335
Kristine D. Brown, Esquire
Federal l.D. Bar No. 14961
Thomas J. Gartner, Esquire

S&B# 18-278401

 

S&B# \8-278401

Case 18-24462 DOC 13 Filed 11/26/18 Page 4 Of 5

Federal l.D. Bar No. 18808
Gregory N. Britto, Esquire
Federal l.D. Bar No. 22531
Renee Dyson, Esquire

Federal l.D. Bar No. 15955
l\/lalco|m B. Savage, lll, Esquire
Federal l.D. Bar No. 20300
Nicole Lipinski, Esquire

` Federal l.D. Bar No. 19283

LAW OFF|CES OF

SHAP|RO & BROWN, LLP

10021 Ba|ls Ford Road, Suite 200
l\/lanassas, Virginia 20109

(703) 449-5800

ECF Lo s.com

CaSe 18-24462 DOC 13 Filed 11/26/18 Page 5 Of 5

Certificate of Service

l hereby certify that on the 26th day of November, 2018, the following person(s) were served a
copy of the foregoing Nlotion for Order for Relief from Automatic Stay in the manner described
below:

Via CN|/ECF Electronic Notice:

Albert Ka|eb Coto

Robert A. Ades & Associates, PC Debtor's Attorney
4301 Garden City Dr., Suite 300

Hyattsvi|le, lVlD 20785

Janet M. Nesse Trustee
NlcNamee, Hosea, et.al.

6411 lvy Lane, Suite 200

Greenbelt, |VID 20770

Via First Class Maill Postage Prepaid:

Larry Vincent Reed aka Larry Reed Debtor
2307 Springbrook Court
Wa|dorf, MD 20601

/s/ l\/lalcolm B. Savage, lll
Wi|liam M. Savage, Esquire
Kristine D. Brown, Esquire
Thomas J. Gartner, Esquire
Gregory N. Britto, Esquire
Renee Dyson, Esquire
l\/la|co|m B. Savage, |lll Esquire
Nicole Lipinski, Esquire

S&B# 18-278401

